Opinion by
Porter, J.,
This appellant was jointly indicted with John H. Sanderson, William P. Snyder, Joseph M. Huston and James M. Shumaker. He was tried jointly with Sanderson, Snyder and Shumaker, upon the charge of conspiracy to defraud the commonwealth of Pennsylvania, which trial resulted in a verdict of guilty as to all the defendants tried, and judgment was entered upon *547that verdict. We have-in this case the appeal of the defendant William L. Mathues.
The assignments of error in this appeal raise the same, and only the same, questions which have been considered in the opinions this day filed in the appeals of John H. Sanderson and William P. Snyder from the same conviction. We have carefully considered the specifications of error and the arguments of the able counsel for this appellant which have been submitted in support of those specifications, with a view to determining whether there was anything in this record to distinguish this case from the other appeals mentioned. We are convinced that all the questions arising upon this record have been considered at length in the opinions filed in the appeals of John H. Sanderson and William P. Snyder, and an extended opinion in this case would simply be a reiteration of what we have already said upon the same questions. The specifications of error are all dismissed, for the reasons stated in disposing of the appeals of Sanderson and Snyder.
The judgment is affirmed.